DISMISS; and Opinion Filed August 22, 2014.




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00868-CV

                          JOAN L. GILLHAM, Appellant
                                      V.
                CLAUDIA JACKSON AND JAMES JACKSON, Appellees

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-01318-E

                            MEMORANDUM OPINION
                           Before Justices Fillmore, Evans, and Lewis
                                   Opinion by Justice Lewis
       Before the Court is appellant’s motion to dismiss the appeal. Appellant has informed the

Court that the parties have settled their differences. Accordingly, we grant appellant’s motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /David Lewis/
                                                  DAVID LEWIS
                                                  JUSTICE

140868F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JOAN L. GILLHAM, Appellant                         On Appeal from the County Court at
                                                   Law No. 5, Dallas County, Texas.
No. 05-14-00868-CV        V.                       Trial Court Cause No. CC-14-01318-E.
                                                   Opinion delivered by Justice Lewis.
CLAUDIA JACKSON AND JAMES                          Justices Fillmore and Evans, participating.
JACKSON, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       Subject to any agreement between the parties, it is ORDERED that appellees Claudia
Jackson and James Jackson recover their costs of this appeal from appellant Joan L. Gillham.


Judgment entered this 22nd day of August, 2014.




                                             –2–